DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay R. Hamilton on March 23, 2022.
The after-final claim amendments filed on March 8, 2022, which are hereby entered, are further amended as follows:
CLAIMS
Claim 1:	(Canceled)

Claim 3:	(Canceled)

Claim 5, lines 1-2:	“The electro-mechanical rodent trap according to claim 1 the electronic eye system 

Claims 8-14:		(Canceled)

Claim 16:	(Canceled)

Claims 18-19:	(Canceled)

Claim 21, line 13:	“(e) a latch mount positioned proximate and opposite the animal access opening.”

Claim 22:	(Canceled)

	
Allowable Subject Matter
Claims 2, 4-7, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Schade (US 6,807,767 B1) discloses an electro-mechanical rodent trap (abstract) comprising: a) an enclosure (fig. 3) having a first wall (22), a second wall (24), a third wall (23) and a floor (21) wherein the floor and walls are connected together (fig. 3), and an animal access opening is positioned between the first wall and the third wall (25; fig. 2); b) an electronic eye system mounted to the enclosure to generate a beam across the animal access opening (col. 6, lines 5-8); c) a trap (fig. 5) having a spring-loaded arm (30) positioned within the enclosure which may be loaded and unloaded (figs. 3 and 5); d) a powered solenoid (70) mounted to the enclosure (fig. 4), the powered solenoid (70) electrically coupled to the electronic 
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the animal access opening is positioned opposite the second wall; and the latch mount positioned proximate the floor and opposite the animal access opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRADY W FRAZIER/Primary Examiner, Art Unit 3647